Citation Nr: 1111091	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 and from September 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2010.  A copy of the hearing transcript has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for higher initial evaluation for the Veteran's degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus must be remanded for further evidentiary development.

The Veteran testified at the January 2010 Board hearing that he currently receives treatment at the Mercy Medical Clinic in Murfreesboro, Arkansas for his degenerative spondylosis disability.  See the January 2010 Board hearing transcript, page 10.  Moreover, M.F., M.D., indicated in a letter dated in January 2010 that the Veteran has received treatment at the St. Joseph Mercy Medical Clinic since discharge from the military.  There are no treatment records from this facility associated with the Veteran's claims folder.  Inasmuch as the record suggests that the Veteran underwent the aforementioned treatment, the Board is of the opinion that a remand is required to obtain all pertinent treatment from the St. Joseph Mercy Medical Clinic.

Additionally, a review of the record reveals that the Veteran was last afforded a VA examination in November 2007 as to his service-connected degenerative spondylosis disability.  The Veteran essentially contends that his service-connected disability has since increased in severity.  Id. at pgs. 15-16.  In particular, the Veteran asserts that he is currently taking medication for his back pain, experiences incapacitating episodes, and has become less active.  Id. at pgs. 6-7.  His wife further testified that the Veteran is no longer able to participate in activities such as softball and basketball and cannot walk for long periods of time.  Id. at pgs. 8-9.

Accordingly, the Board finds that a contemporaneous VA examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus.  Of particular interest are medical records from St. Joseph Mercy Medical Clinic in Murfreesboro, Arkansas.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should thereafter schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the current level of disability attributable to the Veteran's degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A complete rationale should be given for all opinions and conclusions expressed.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.

The examiner should specifically undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc. All functional losses should be equated to additional loss of motion (beyond that shown clinically).

In addition, the examiner should indicate whether the Veteran's degenerative spondylosis with right central herniated nucleus pulposus is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3. Thereafter, the claim for increased initial rating for degenerative spondylosis, L5-S1, with right central herniated nucleus pulposus must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


